DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/7/22 has been entered.
Status of Claims
The amendment filed 3/7/22 is acknowledged. Claims 1-12 are pending. Claims 1, 7, 7, 8 are amended. Claims 11 and 12 are new.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites determining the target tissue temperature based on ‘the radiometer voltage output’. Examiner notes that the specification provides no mention of how to determine target tissue based on radiometer voltage output.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites an equation wherein Ttarget = Tskin + (Taverage-Tskin)*c. Examiner notes that Claim 1 recites that the target tissue depends upon radiometer voltage, yet no ‘voltage’ variable is seen in the equation. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claim 1-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) determining a target tissue temperature based on first signal, second signal and a radiometer voltage. The abstract idea is part of the Mathematical Concepts identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  This judicial exception is not integrated into a practical application because they amount to simply implementing the abstract idea on a computer; data-gathering steps do not add a meaningful limitation to the method as they are insignificant extra-solution activity; there is no improvement to a computer or other technology; does not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition; does not apply the abstract idea with, or by use of, a particular machine. The additional elements are identified as follows: a sensor antenna, a sensor antenna measurement aperture, a skin temperature sensor, a radiometer, a processor and display.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements, when considered both individually and as a whole, do not amount to significantly more than the abstract idea. The additional computer and data-gathering elements, which are recited at a high level of generality, provide conventional computer and data-gathering functions that do not add meaningful limitations to practicing the abstract idea.
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by Stauffer et al. (Stable Microwave Radiometry System for Long Term Monitoring of Deep Tissue Temperature; 2013) as well as Momenroodaki et al. (Non-Invasive Internal Body Temperature Tracking with Near-Field Microwave Radiometry; 2017).  Thus, the claimed additional 
When considered in combination, the additional elements (generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  The Federal Circuit has held that combining additional elements for data-gathering with abstract ideas does not make a claim patent-eligible.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.
Regarding the dependent claims, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data gathering that is well-understood, routine and previously known to the industry.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known data-gathering equipment/functions is not significantly more than the abstract idea. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 2, 4, 7-9, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterzer et al. (US 2012/0029359 A1 – previously cited), hereinafter Sterzer in view of Momenroodaki et al. (Non-Invasive Internal Body Temperature Tracking with Near-Field Microwave Radiometry; 2017), hereinafter Momenroodaki.
Regarding Claim 1 and 7, Sterzer teaches: An apparatus and method for measuring a target tissue temperature (figure 3A) comprising: a sensor antenna including an outside and a contact side (figure 3A); a sensor antenna measurement aperture configured to receive one or more microwave emissions (abstract; paragraph 0106; figure 14A and 14B), the sensor antenna measurement aperture disposed on the contact side (figure 14A and 14B), the sensor antenna measurement aperture configured to generate a first signal, wherein the one or more microwave emissions are subdermal wherein each of the one or more microwave emissions correspond to one of a plurality of variable tissue depths (paragraph 01030104; The radiometer converts the measured amount of received microwave noise over this single frequency band to an "average" tissue temperature that is a function of both skin temperatures and temperature depth profiles of the subsurface tissues), and wherein the first signal is convertible to one or more tissue temperatures (paragraph 0103-0104); a skin temperature sensor configured for dermal contact, the skin temperature sensor disposed on the contact side, the skin temperature sensor configured to generate a second signal, wherein the second signal is convertible to a skin temperature (paragraph 0104); and a radiometer, configured to receive the first signal and the second signal, in electrical communication with the sensor antenna, the sensor antenna measurement aperture, and the skin temperature sensor (paragraph 0104), the radiometer further configured to 
Sterzer does not mention that the skin temperature sensor includes a thermistor. 
Momenroodaki teaches that non-invasive tissue temperature methodology (title; abstract) wherein the skin temperature is measured by a thermocouple (figure 1). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus  the skin temperature sensor includes a thermistor as the substitution of one skin temperature sensor for another would have yielded predictable results to one of ordinary skill. Examiner notes that Applicant has failed to provide details in the Specification of criticality or unexpected results with regard to the use of a thermistor or thermocouple. Thus, Examiner notes that the method of determining skin temperature is merely a design choice.
Regarding Claim 2, Sterzer in view of Momenroodaki, teach: The apparatus of claim 1, further comprising a remote switch module disposed between the sensor antenna and the radiometer (Sterzer – paragraph 0110).
Regarding Claim 4, Sterzer in view of Momenroodaki, teach: The apparatus of claim 1, wherein the average temperature is a weighted average temperature (Sterzer – paragraph 0103-0104 – attenuation constant – means that the average temperature is weighted based on depth of penetration).
Regarding Claim 8, Sterzer in view of Momenroodaki, teach: The method of claim 7, further comprising the step of processing at least the first signal via a low noise amplifier (paragraph 0061), a microwave detector (abstract), and a low pas filter (Momenroodaki figure 11). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the Sterzer in view of Momenroodaki comprising the step of processing at least the first signal via a low pass filter for better signal processing. 
Regarding Claim 9,  Sterzer in view of Momenroodaki teach: The method of claim 7, wherein the average temperature is a weighted average temperature, calculated by weighing the average temperature based on an attenuation level of each of the plurality of tissue layers (Sterzer – paragraph 0103-0104 – attenuation constant – means that the average temperature is weighted based on depth of penetration).
Regarding Claim 11,  Sterzer in view of Momenroodaki teach: The apparatus of claim 1, further comprising a low noise amplifier (paragraph 0061), a microwave detector (abstract) wherein the low noise amplifier, the microwave detector are configured to accept at least the first signal (paragraph 0061, abstract). Sterzer does not mention a low pas filter.
Momenroodaki teaches a low pas filter (Momenroodaki figure 11) it would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Sterzer in view of Momenroodaki comprising a low pass filter, wherein the low pass filter is configured to accept at least the first signal for better signal processing. 
Regarding Claim 12, Sterzer in view of Momenroodaki teach: The apparatus of claim 1, wherein the radiometer voltage output is proportional to a difference between the average temperature and the skin temperature (Sterzer paragraph 0071; paragraph 0118, voltage is proportional to temperature difference).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterzer in view of Momenroodaki further in view of Fetterman et al. (Simulation, acquisition and analysis of passive millimeter-wave images in remote sensing applications; 2008), hereinafter Fetterman, further in view of Panescu et al. (US 2018/0310988 A1), hereinafter Panescu.
Regarding Claim 6, Sterzer in view of Momenroodaki, teach: The apparatus of claim 1, further comprising an isolator (Sterzer element 412; under broadest reasonable interpretation, element 412 can be considered an isolator as it isolates signal to the slot shape), a low noise amplifier (Sterzer paragraph 0061)), a band pass filter (Sterzer – paragraph 0110), a microwave detector (Sterzer  paragraph 0002), a and a low pass filter (Momenroodaki figure 11). Sterzer in view of Momenroodaki, do not mention a video amp and a synchronous detector.
Fetterman teaches that a video amp along with a radiometer helps to reduce drift and thereby allow us to use lower sensitivity data acquisition electronics. It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Sterzer in view of Momenroodaki, to include a video amp for better signal processing.
Sterzer in view of Momenroodaki further in view of Fetterman do not mention a synchronous detector. 
Panescu teaches the use of a synchronous detector along with a microwave radiometer (paragraph 0094). It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Sterzer in view of Momenroodaki further in view of Panescu, to include a synchronous detector for better signal processing and temperature estimation.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sterzer in view of Momenroodaki further in view of Turnquist et al. (US 2012/0053445 A1), hereinafter Turnquist.
Regarding Claim 10, Sterzer in view of Momenroodaki teach: The method of claim 7. Sterzer in view of Momenroodaki do not mention wherein an adhesive is disposed on the sensor antenna.
Turnquist teaches the use of adhesive on a radiometer antenna for adhering to the skin and enhancing the operation of the antenna by allowing other metamaterials to be attached (paragraph It would have been obvious to one of ordinary skill in the art, before the effective filing date to have modified the apparatus of Sterzer in view of Momenroodaki, wherein an adhesive is disposed on the sensor antenna for adhering to the skin and enhancing the operation of the antenna.

Response to Amendment and Arguments
Regarding 112 Rejections, Applicant’s amendments have been fully considered. The previous rejections are withdrawn. Additional rejections are presented. 
Regarding 101 Rejections,  Applicant argues that claims 1 and 7 are merely “tangential” to mathematical concepts. Examiner disagrees. The claims are directed to determining/calculating target tissue which is a mathematical concept. 
On page 7, Applicant argues that EXAMPLE 37 of the SME examples is similar to the instant claims. Examiner respectfully disagrees. In Example 37, the ‘most used icons’ were ‘automatically moved’ based on the determining step. In contrast, the instant claims merely determine tissue temperature using a mathematical equation. Nothing is happening based on the determination. 
On page 8, Applicant argues that the claims represent an improvement in technology. Examiner respectfully disagrees. Examiner notes that the additional elements are merely off the shelf components known in the art. Further, the concept of generating an average tissue temperature and a skin temperature signal is known in the art. The specification makes no mention of any advantage or improvement in technology.
On page 9, Applicant refers back to Example 37 of the SME examples. As previously stated with respect to Example 37, the ‘most used icons’ were ‘automatically moved’ based on the determining step, and thus improving the UI. In contrast, the instant claims merely determine tissue temperature using a mathematical equation. Nothing is happening based on the determination.
On pages 10-11, Applicant argues that the combination of the additional elements amounts to significantly  more than a traditional temperature measuring device. Examiner respectfully disagrees. 
The cited prior art shows that the additional elements are well known and conventional. Therefore, the rejection is maintained. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY B SHAH whose telephone number is (571)272-0686. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JAY B SHAH/Examiner, Art Unit 3791